DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made to Applicant’s claim to priority to provisional Applicant No. 62/463,806 filed February 27, 2017

Status of Claims
This Office Action is responsive to the amendment filed on October 12, 2021. As directed by the amendment: claims 1 and 12 have been amended. Thus, claims 1, 3, 5-15, 17, and 19-20 are presently pending in this application. 
Applicant’s amendments to claim 1 obviate the previous objection to claim 1. Claims 1, 3, 5, 7-10, 12-15, 17, and 19 were previously rejected under 35 U.S.C. 103 as being unpatentable over Flynn (U.S. Pub. No. 2016/0106947) in view of Gross (U.S. Patent No. 4,852,563). Claim 6 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Fink et al. (U.S. Pub. No. 2005/0217666). Claims 11 and 20 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Ye et al. (U.S. Pub. No. 2018/00855241). Applicant’s amendments necessitated that application of new grounds of rejection, shown below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-10, 12-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (U.S. Pub. No. 2016/0106947) in view of Gross (U.S. Patent No. 4,852,563).
Regarding Claims 1 and 12-15, Flynn discloses an CPAP apparatus comprising: a housing (24; Fig. 3-4) defining a chamber (within element 24; A ,Fig. A annotated below), the housing having an inlet (at A, Fig. A annotated below) in flow communication with the chamber and an outlet (at B, Fig. A annotated below) in flow communication with the chamber (¶¶ 0019, 0024), the housing extending linearly along a central longitudinal axis of the housing (C, Fig. A annotated below) between the inlet and the outlet, wherein the central longitudinal axis of the housing intersects an inlet plane (D, Fig. A annotated below) formed by the inlet (Fig. 3-4 and Fig. A annotated below) and an outlet plane (E, Fig. A annotated below) formed by the outlet at an orthogonal angle relative to the central longitudinal axis (Fig. 3-4 and Fig. A annotated below), and wherein the inlet of the housing has a larger circumference than the outlet of the housing [Fig. 3-4 and Fig. A annotated below; Examiner notes: Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.) Flynn clearly depicts a circumferential decrease from the inlet of the housing to the outlet of the housing at F (Fig. A annotated below).], the housing further having a nebulizer port (G, Fig. A annotated below) configured to receive a nebulizer (52; Fig. 3-4; ¶¶ 0022-0026) to discharge atomized medication into the chamber (¶¶ 0001-0002, 0024); a handle (12, 12A, 12B; Fig. 3-4) having an inlet (32; Fig. 3-4; ¶ 0020) and an outlet (20; Fig. 4; ¶ 0019), the handle being curved between the inlet and the outlet (Fig. 3-4; Examiner notes: Flynn 

    PNG
    media_image1.png
    511
    875
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 4 of Flynn.
Flynn does not disclose the CPAP apparatus wherein the housing is circumferentially rotatable about the outlet of the handle to position the nebulizer at different circumferential positions with respect the outlet of the handle and wherein the handle is curved smoothly to form an obtuse angle between the inlet of the handle and the outlet of the handle. 
Gross teaches a multifunction connector for a breathing circuit comprising a housing (20; Fig. 1) that is circumferentially rotatable about an outlet (18; Fig. 1) of a handle (12; Fig. 1; col 3, ln 9-57) to position a port (50; Fig. 1-2) at different circumferential positions with respect the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the CPAP apparatus of Flynn to include the housing being circumferentially rotatable about the outlet of the handle to position the nebulizer at different circumferential positions with respect the outlet of the handle as taught by Gross for the purpose of allowing the housing to rotate in relationship and ensuring that the connection is maintained during said rotation (See Gross: col 3, ln 9-57).
The modified device of Flynn does not specifically disclose the CPAP apparatus wherein the handle is curved smoothly to form an obtuse angle between the inlet of the handle and the outlet of the handle.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to form the handle of the modified device of Flynn to be curved smoothly to form an obtuse angle between the inlet of the handle and the outlet of the handle because Applicant has not disclosed that the handle being is curved smoothly to form the obtuse angle between the inlet of the handle and the outlet of the handle provides an advantage, is used for a particular purpose, or solves a stated problem and, thus, lacks criticality [See Applicant’s Spec. para. 0096 indicating that the shape of the handle “may” be curved smoothly to form an obtuse angle (i.e. “substantially banana-shaped”).]. One of ordinary skill in the art, furthermore, would have expected the handle of the modified device of Flynn, and Applicant’s handle curved smoothly to form the obtuse angle between the inlet of the handle and the outlet of the handle, to perform equally well because both mechanisms perform the same function of coupling the inlet of the handle to the hose to provide air flow.
Therefore, it would have been prima facie obvious to modify the handle of the modified device of Flynn to obtain the invention as specified in claim 1 because such a modification is considered to be well within the skill level of the ordinary artisan in order to achieve the desired 
Finally, it is noted since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the modified device of Flynn discloses the product recited in the product-by-process claims of 12-15. 
Regarding Claims 3 and 17, the modified device of Flynn discloses the CPAP apparatus wherein the outlet of the handle has a larger circumference than the inlet of the handle (See Flynn: Fig. 3-4 and Fig. B annotated below; Examiner notes: Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)  The modified device of Flynn clearly depicts the circumference of the outlet of the handle (A, Fig. B annotated below) as larger than the circumference of the inlet of the handle (B, Fig. B annotated below).].

    PNG
    media_image2.png
    529
    824
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 1A of Flynn.

Regarding Claims 5 and 19, the modified device of Flynn discloses the CPAP apparatus as shown above.
The modified device of Flynn does not explicitly disclose the CPAP apparatus wherein the housing has a substantially frusto-conical shape.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to form the housing in a substantially frusto-conical shape in the CPAP apparatus of the modified device of Flynn because Applicant has not disclosed that forming the housing in a substantially frusto-conical shape provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the housing of the CPAP apparatus of the modified device of Flynn, and Applicant’s substantially frusto-conical shaped housing, to perform equally well because both mechanisms perform the same function of mixing the atomized medication and delivering the mixture to the patient interface.
Therefore, it would have been prima facie obvious to modify the modified device of Flynn to obtain the invention as specified in claim 5 because such a modification is considered to be well within the skill level of the ordinary artisan in order to achieve the desired mixing of the atomized medication and delivering the mixture to the patient interface and thus fails to patentably distinguish over the prior art of the modified device of Flynn.
Regarding Claim 7, the modified device of Flynn discloses the CPAP apparatus wherein the patient interface comprises a mask (See Flynn: 22; Fig. 3-4; ¶¶ 0019, 0024).
Regarding Claim 8, the modified device of Flynn discloses the CPAP apparatus wherein the patient interface comprises an adapter (H, Fig. A, annotated above) that couples a mask (See Flynn: 22; Fig. 3-4; ¶¶ 0019, 0024).
Regarding Claim 9, the modified device of Flynn discloses the CPAP apparatus wherein the hose is substantially non-linear to produce turbulent airflow through the hose (See Flynn: Fig. 
Regarding Claim 10, the modified device of Flynn discloses the CPAP apparatus wherein the hose couples to a respiratory device (See Flynn: “source of pressurized breathable fluid” i.e. a pump of gas cylinder; ¶ 0020).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn in view of Gross as applied to claims 1 and 12, respectively, above, and further in view of Fink et al. (U.S. Pub. No. 2005/0217666; hereinafter: “Fink”).
Regarding Claim 6, the modified device of Flynn discloses the CPAP apparatus, shown above. 
The modified device of Flynn does not specifically disclose the CPAP apparatus further comprising at least one of a jet nebulizer, an ultrasonic wave nebulizer, or a vibrating mesh nebulizer coupled to the nebulizer port.
Fink teaches am aerosol generating system comprising a nebulizer (502; Fig. 5; ¶¶ 0082-0083) having a vibrating mesh nebulizer (604, 70; Fig. 6-7; ¶¶ 0084-0085, 0087) coupled to a nebulizer port (A Fig. C annotated below; ¶¶ 0084-0085, 0087) for the purpose of providing accurate dosing because the nebulizer that produces aerosol by the electric powering of the vibrating mesh can control the start and stop of aerosol generation on the level of accuracy of microseconds or milliseconds (¶ 0085). 

    PNG
    media_image3.png
    464
    661
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 5 of Fink.
.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn in view of Gross as applied to claims 1 and 12, respectively, above, and further in view of Ye et al. (U.S. Pub. No. 2018/00855241; hereinafter: “Ye”).
Regarding Claims 11 and 20, the modified device of Flynn discloses the CPAP apparatus, shown above.
The modified device of Flynn does not specifically disclose the CPAP apparatus further comprising a nebulizer port cap to seal the nebulizer port when the nebulizer assembly is used without a nebulizer.
Ye teaches a nebulizer apparatus comprising a housing (906; Fig. 49-52); a nebulizer port (911; Fig. 490, and a nebulizer port cap (916; Fig. 48) to seal the nebulizer port when the nebulizer assembly is used without a nebulizer (¶¶ 0224-0226) for the purpose of sealing the nebulizer port of the housing when the nebulizer is not in use (¶¶ 0224-0226). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the nebulizer of the modified device of Flynn to include the nebulizer port cap to seal the nebulizer port when the nebulizer assembly is used without a nebulizer as taught by Ye for the purpose of sealing the nebulizer port of the housing when the nebulizer is not in use (See Ye: ¶¶ 0224-0226).

Response to Arguments
Applicant’s arguments regarding the new limitations with respect to: the handle being curved smoothly to form an obtuse angle between the inlet of the handle and the outlet of the handle; as recited in independent claims 1 and 12 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the rejection 35 U.S.C 103 rejection Flynn in view of Gross applied to independent claims 1 and 12, shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785